

Exhibit 10.2


THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES LAWS AND MAY
NOT BE OFFERED OR SOLD EXCEPT (i) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR
(ii) UPON THE DELIVERY BY THE HOLDER TO THE COMPANY OF AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO COUNSEL FOR THE COMPANY, STATING THAT AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS
IS AVAILABLE FOR THE OFFER AND SALE OF SUCH SECURITIES.


WARRANT CERTIFICATE
OF
IONATRON, INC.


Warrant to Purchase _________ Shares of Common Stock
Par value $0.001 per share
Date as of August __, 2006


This Warrant Certificate certifies that ____________ or its registered assigns
(the "Holder"), is the registered holder of Warrants to purchase, at any time
from August __, 2006 until 5:00 P.M., New York local time on August __, 2011
(the "Expiration Date"), up to __________ fully paid and nonassessable shares,
subject to adjustment in accordance with Section 5 hereof (the "Warrant
Shares"), of common stock, par value $0.001 per share (the Common Stock”) of
Ionatron, Inc., a Delaware Corporation (the “Company”) at the exercise price per
Warrant Share, and in the manner and subject to the conditions and adjustments,
hereinafter provided.
 
1.  Exercise of Warrant.
 
1.1  Cash Exercise. The Warrants represented by this Warrant Certificate are
each initially exercisable to purchase one Warrant Share at a price of $9.15 per
Warrant Share payable in cash or by check to the order of the Company, or any
combination thereof, subject to adjustment as provided in Section 5 hereof. Upon
surrender of this Warrant Certificate with the annexed Form of Election to
Purchase and Representations and Warranties duly executed, together with payment
of the Exercise Price (as hereinafter defined) for the Warrant Shares purchased
by wire transfer or certified or bank check, at the Company's principal offices
(currently located at 3716 E. Columbia Street, Tucson, Arizona 85714), the
Holder shall be entitled to receive a certificate or certificates for the
Warrant Shares so purchased. The purchase rights represented by this Warrant
Certificate are exercisable at the option of the Holder, in whole at any time or
in part from time to time (but not as to fractional Warrant Shares). In the case
of the purchase of less than all the Warrant Shares purchasable under this
Warrant Certificate, the Company shall cancel this Warrant Certificate upon its
surrender to the Company and shall execute and deliver a new Warrant Certificate
of like tenor and date for the balance of the Warrant Shares purchasable
hereunder.
 

--------------------------------------------------------------------------------


1.2  Cashless Exercise. In lieu of exercising this Warrant in accordance with
Section 1(a) hereof, at any time after ___________, 2007 and on or prior to the
Expiration Date, if and only if the Company does not have an effective
registration statement filed with the Securities and Exchange Commission
covering the Warrant Shares, the Holder may, at the Holder's option, exchange,
in whole at any time or in part from time to time, the Warrants represented by
this Warrant Certificate (a "Warrant Exchange"), into the number of Warrant
Shares determined in accordance with this Section 1.2, by surrendering this
Warrant Certificate at the principal office of the Company or at the office of
its transfer agent, accompanied by a notice stating the Holder's intent to
effect such exchange, the number of Warrants to be so exchanged and the date on
which the Holder requests that such Warrant Exchange occur (the "Notice of
Exchange"). The Warrant Exchange shall take place on the date specified in the
Notice of Exchange or, if later, the date the Notice of Exchange is received by
the Company (the "Exchange Date"). The Notice of Exchange may be delivered to
the Company via facsimile, provided that the Warrant Certificate is received by
the Company no later than one (1) business day following the date on which the
Notice of Exchange was received by the Company. Certificates for the Warrant
Shares issuable upon such Warrant Exchange and, if applicable, a new Warrant
Certificate of like tenor representing Warrants which were subject to the
surrendered Warrant Certificate and not included in the Warrant Exchange, shall
be issued as of the Exchange Date and delivered to the Holder. In connection
with any Warrant Exchange, the Holder shall be entitled to subscribe for and
acquire the number of Warrant Shares (rounded to the next highest integer) which
equals (i) the number of Warrant Shares specified by the Holder in its Notice of
Exchange (the "Total Share Number") less (ii) the number of Warrant Shares equal
to the quotient obtained by dividing (a) the product of the Total Share Number
and the existing Exercise Price (as hereinafter defined) per Warrant Share by
(b) the Market Price (as hereinafter defined) of the Common Shares on the
Exchange Date. "Market Price" at any date shall be deemed to be average of the
last sale price of the Common Shares for the ten (10) consecutive trading days
ending on the day prior to the date of determination as officially reported by
the principal securities exchange on which the Common Shares are listed or
admitted to trading or, if the Common Shares are not so listed, as reported in
the NASDAQ National Market System, or, if the Common Shares are not listed or
admitted to trading on any national securities exchange or quoted on the NASDAQ
National Market System, the last sale price as furnished by (i) NASD Regulation,
Inc. through NASDAQ, (ii) a similar organization if NASDAQ is no longer
reporting such information, or, (iii) an inter-dealer quotation system or the
“pink sheets” which provides such information if the Common Shares are not
traded on NASDAQ or a similar organization or, (d) if the Common Shares are not
traded on NASDAQ, a similar organization or an inter-dealer quotation system or
the “pink sheets,” the fair market value of the Common Shares, as determined in
good faith by resolution of the directors (other than a designee of the holders
of the Notes) of the Company adopted within five business days after the Holder
exercised the Warrant, as of the date of the Warrant Exchange.
 
2

--------------------------------------------------------------------------------


2.  Issuance of Warrant Shares. Upon the exercise of all or part of the
Warrants, the issuance of certificates for the Warrant Shares purchased shall be
made within three days after (i) the issuance of the Warrant and payment of the
Exercise Price in accordance with Section 1.1 or (ii) the Exchange Date, as the
case may be without charge to the Holder, including, without limitation, for any
tax which may be payable in respect of the issuance thereof, and such
certificates shall be issued in the name of, or in such names as may be directed
by, the Holder; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the issuance
and delivery of any such certificates in a name other than that of the Holder
and the Company shall not be required to issue or deliver such certificates
unless or until the Holder shall have paid to the Company the amount of such tax
or shall have established to the satisfaction of the Company that such tax has
been paid.
 
3.  Investment Representation and Legend. The Holder, by his acceptance hereof,
covenants and agrees that the Warrants have been acquired for the Holder’s own
account and not with a view to the distribution thereof. In addition, the
Company may require the Holder, as a condition to the exercise of the Warrants,
to (i) give reasonable written assurance satisfactory to the Company that the
Warrant Shares are being acquired for the Holder's own account, for investment
only, with no view to the distribution of same in violation of the Securities
Act, and that any subsequent resale of any such Warrant Shares either shall be
made pursuant to a registration statement under the Securities Act which has
become effective and is current with regard to the Warrant Shares being sold, or
shall be pursuant to an exemption from registration under the Securities Act and
(ii) deliver to the Company an opinion of counsel satisfactory to the Company
that the Warrant Shares may be issued upon such particular exercise in
compliance with the Securities Act without registration thereunder. Unless and
until registered under the Securities Act, any Warrant Certificates issued
pursuant hereto and, upon exercise of the Warrants, in part or in whole, any
certificates representing the Warrant Shares so purchased shall bear a legend
substantially similar to the legend set forth on the facing page of this Warrant
Certificate. Without limiting the generality of the foregoing, the Company may
delay issuance of the Warrant Shares until completion of any action or obtaining
of any consent, which the Company deems necessary under any applicable law
(including, without limitation, state securities or "blue sky" laws).
 
4.  Exercise Price. The exercise price of each Warrant is $9.15 per Warrant
Share, subject to adjustment as set forth in Section 5 below (the "Exercise
Price").
 
5.  Adjustments of Exercise Price and Number of Warrant Shares.
 
5.1  Subdivision and Combination. In case the Company shall at any time
subdivide or combine the outstanding shares of Common Stock, the Exercise Price
shall forthwith be proportionately decreased in the case of subdivision or
increased in the case of combination.
 
5.2  Adjustment in Number of Warrant Shares. Upon each adjustment of the
Exercise Price pursuant to the provisions of this Section 5, the number of
Warrant Shares issuable upon the exercise of this Warrant shall be adjusted to
the nearest full Warrant Share by multiplying a number equal to the Exercise
Price in effect immediately prior to such adjustment by the number of Warrant
Shares issuable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product so obtained by the adjusted Exercise Price
and rounding the quotient so obtained to the next highest integer.
 
3

--------------------------------------------------------------------------------


5.3  Reclassification, Consolidation, Merger, etc. In case of any
reclassification or change of the outstanding shares of Common Stock (other than
a change in par value to no par value, or from no par value to par value, or as
a result of a subdivision or combination), or in the case of any consolidation
of the Company with, or merger of the Company into, another corporation (other
than a consolidation or merger in which the Company is the surviving corporation
and which does not result in any reclassification or change of the outstanding
shares of Common Stock, except a change as a result of a subdivision or
combination of such shares or a change in par value, as aforesaid), or in the
case of a sale or conveyance of the property of the Company as an entirety to
another corporation, the Holder shall thereafter have the right to purchase the
kind and number of shares of stock and other securities and property receivable
upon such reclassification, change, consolidation, merger, sale or conveyance as
if the Holders were the owners of the Warrant Shares underlying the Warrants
immediately prior to any such event.
 
6.  Exchange and Replacement of Warrant Certificate. This Warrant Certificate is
exchangeable without expense, upon the surrender hereof by the registered Holder
at the principal executive office of the Company, for a new Warrant Certificate
of like tenor and date representing in the aggregate the right to purchase the
same number of Warrant Shares in such denominations as shall be designated by
the Holder hereof at the time of such surrender.
 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant Certificate, and, in case
of loss, theft or destruction, of indemnity reasonably satisfactory to the
Company, and reimbursement to the Company of all reasonable out-of-pocket
expenses incidental thereto, and upon surrender and cancellation of the Warrant
Certificate, if mutilated, the Company will make and deliver a new Warrant
Certificate of like tenor, in lieu hereof.
 
7.  Fractional Warrant Shares. No fractional Warrant Shares will be issued upon
the exercise of the Warrants. As to any fraction of a Warrant Share which the
Holder would otherwise be entitled to purchase upon such exercise, the Company
shall pay to such Holder the cash value thereof based on the Market Price of the
Common Stock on the date such fractional share would otherwise be issuable.
 
8.  Reservation of Shares. The Company shall at all times reserve and keep
available out of its authorized shares of Common Stock, solely for the purpose
of issuance upon the exercise of the Warrants, such number of Warrant Shares as
shall be issuable upon the exercise thereof. The Company represents, warrants
and covenants and agrees that, upon exercise of the Warrants and payment of the
Exercise Price therefor, all Warrant Shares issuable upon such exercise shall be
duly and validly issued, fully paid, non-assessable and not subject to the
preemptive rights of any shareholder.
 
4

--------------------------------------------------------------------------------


9.  Rights Prior to Exercise of Warrants. Nothing contained in this Warrant
Certificate shall be construed as conferring upon the Holder the right to vote
or to consent or to receive notice as a shareholder in respect of any meetings
of shareholders for the election of directors or any other matter, or as having
any rights whatsoever as a shareholder of the Company. If, however, at any time
prior to the expiration of the Warrants and their exercise, any of the following
events shall occur:
 
(a)   the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or distribution payable
otherwise than in cash, or a cash dividend or distribution payable otherwise
than out of current or retained earnings, as indicated by the accounting
treatment of such dividend or distribution on the books of the Company; or
 
(b)   the Company shall offer to all the holders of its Common Stock any
additional shares of Common Stock or other shares of capital stock of the
Company or securities convertible into or exchangeable for Common Stock or other
shares of capital stock of the Company, or any option, right or warrant to
subscribe therefor;
 
(c)   a dissolution, liquidation or winding up of the Company (other than in
connection with a consolidation or merger) or a sale of all or substantially all
of its property, assets and business as an entirety shall be proposed; or
 
(d)   the Company shall propose to issue any rights to subscribe for shares of
Common Stock or any other securities of the Company or of such affiliate to all
the shareholders of the Company;
 
then, in any one or more of said events, the Company shall give written notice
of such event at least ten (10) business days prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the shareholders entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, options or warrants, or entitled
to vote on such proposed dissolution, liquidation, winding up or sale. Such
notice shall specify such record date or the date of closing the transfer books,
as the case may be. Failure to give such notice or any defect therein shall not
affect the validity of any action taken in connection with the declaration or
payment of any such dividend or distribution, or the issuance of any convertible
or exchangeable securities or subscription rights, options or warrants, or any
proposed dissolution, liquidation, winding up or sale.
 
10.  Warrant Register. The Company shall register this Warrant, upon warrants
marketed by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may claim and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual written notice from the Holder to the contrary.
 
5

--------------------------------------------------------------------------------


11.  Notices. All notices, requests, consents and other communi-cations
hereunder shall be in writing and shall be deemed to have been duly made when
delivered, or mailed by registered or certified mail, return receipt requested:
 
(a)   If to a registered Holder of the Warrants, to the address of such Holder
as shown on the books of the Company; or
 
(b)   If to the Company, to the address set forth in Section 1 above or to such
other address as the Company may designate by notice to the Holder.


12.        Remedies. The Company stipulates that the remedies at law of the
Holder in the event of any default or threatened default by the Company in the
performance of or compliance with any of the terms of this Warrant are not and
will not be adequate, and that such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.


13.       Attorneys’ Fees. In any litigation, arbitration or court proceeding
between the Company and Holder relating hereto, the Holder shall be entitled to
payment by the Company of all costs incurred in enforcement of this Warrant,
including, without limitation, reasonable attorneys’ fees and expenses.
 
14.  Governing Law. This Warrant Certificate and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution or validity, the obligations provided herein or the performance
hereof shall be governed or interpreted according to the laws of the State of
Delaware without regard to its conflicts of laws provisions.
 
-Signature Page Follows-
 

6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed under its corporate seal on the date first written above.
 


IONATRON, INC.




By: _____________________________
Name:
Title:
Dated:
August , 2006


--------------------------------------------------------------------------------

 


[FORM OF ELECTION TO PURCHASE]


The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to purchase _________ shares of Common Stock and
herewith tenders (i) in payment for such shares cash or a certified or official
bank check payable in New York Clearing House Funds to the order of Ionatron,
Inc. the amount of $ _____, all in accordance with the terms hereof or (ii)
warrants to purchase ___ shares of Common Stock, based on the Market Price of
the Common Stock of $______ on the Exchange Date [complete clause (i) or (ii) as
appropriate]. The undersigned requests that a certificate for such shares be
registered in the name of ___________________, whose address is
________________________________
_____________________________, And that such Certificate be delivered to
______________________, whose address is
____________________________________________________________________________




Dated:     Signature: ______________________________________

(Signature must conform in all respects to name
of holder as specified on the face of the Warrant
Certificate.)


________________________________
 
________________________________
(Insert Social Security or other
Identifying Number of Holder)



--------------------------------------------------------------------------------




REPRESENTATIONS AND WARRANTIES
 
The undersigned Holder, in connection with the exercise of this Warrant, hereby
represents and warrants to Ionatron, Inc. (the "Company") as follows:
 
(a)   The Holder is acquiring the Warrant Shares for his own account, for
invest-ment purposes only and not with a view towards or in connection with
public sale or distribution thereof. The Warrant Shares may not be offered for
sale, sold or otherwise transferred except pursuant to an effective registration
statement under the Act and in compliance with the applica-ble securities laws
of any state or other jurisdiction, or pursuant to an opinion of counsel
satisfactory to the Company that such registration is not required and such
compliance has been obtained. The Company may affix an appropriate legend
restricting transfer of the Warrant Shares under the Act to any certificate(s)
representing the Warrant Shares to reflect the foregoing in accordance with the
Subscription Agreement dated August , 2006 by and among the Holder and the
Company.
 
(b)   The Holder understands that the Warrant Shares are being offered and sold
by the Company in reliance on an exemption from the registration requirements of
the Securities Act and equivalent state securities and “blue sky” laws, and that
the Company is relying upon the accuracy of, and the compliance by the Holder
with his representations and warranties set forth in this letter, in determining
the availability of such exemption and the eligibility of the Holder to acquire
the Warrant Shares.
 
(c)   The Holder acknowledges that he has had access to the reports and other
documents filed by the Company with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended, and that he has
been given an opportunity to ask questions of, and to receive answers from, the
Company’s management personnel concerning the Company’s business and the Warrant
Shares. The Holder has been provided access to all materials relating to the
business, financial position and results of operations of the Company, and all
other materials requested by the Holder to enable him to make an informed
investment decision with respect to the acquisition of the Warrant Shares. The
Holder has such knowledge and experience in financial and business matters that
he is capable of evaluating the merits and risks of an investment in the
Company’s securities.
 
(d)   The Holder is, and upon exercise of the Warrant will be experienced in
making investments of the kind represented by the Warrant Shares, and (iii)
capable, by reason of his business and financial experience, of evaluating the
relative merits and risks of an investment in the Warrant Shares.
 
(e)   The Holder understands that an investment in the Warrant Shares involves a
high degree of risk, and has the financial ability to bear the economic risk of
this investment in the Warrant Shares, including a complete loss of such
investment. The Holder has adequate means for providing for his current
financial requirements and has no need for liquidity with respect to this
investment.
 

--------------------------------------------------------------------------------


 
(f)   The Holder agrees to indemnify the Company and hold it harmless from and
against any and all losses, damages, liabilities, cost and expenses which it may
sustain or incur in connection with the breach by the undersigned of any
representation, warranty or covenant made by the undersigned.
 
HOLDER:
____________________________


 
Date:_______________   Signature:
____________________________
Name:
Title:
Address:
 

--------------------------------------------------------------------------------


 
[FORM OF ASSIGNMENT]


(To be executed by the registered holder if such holder
Desires to transfer the Warrant Certificate.)


FOR VALUE RECEIVED __________________________________________


Hereby sells, assigns and transfers unto


____________________________________________________________________________
(Please prints name and address of transferee)


this Warrant Certificate, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint _______________, Attorney, to
transfer the within Warrant Certificate on the books of the within-named
Company, with full power of substitution.


Dated:     Signature: _______________________________________
 
Signature must conform in all respects to name of
holder as specified on the face of the Warrant
Certificate)
 
 _______________________________________
 
 _______________________________________
(Insert Social Security or other
Identifying Number of Holder)




________________________________


________________________________
(Insert Social Security or other
Identifying Number of Assignee)
 
 

--------------------------------------------------------------------------------

